Exhibit 10.2
LOCK-UP AGREEMENT
May 5, 2011
57th Street General Acquisition Corp.
590 Madison Avenue, 35th Floor
New York, New York 10022
Crumbs Holdings LLC
110 West 40th Street, Suite 2100
New York, New York 10018
Ladies and Gentlemen:
     This letter agreement (this “Agreement”) relates to a Business Combination
Agreement entered into as of January 9, 2011, as amended by that certain
Amendment to Business Combination Agreement, dated as of February 18, 2011,
Amendment No. 2 to Business Combination Agreement, dated as of March 17, 2011
and Amendment No. 3 to Business Combination Agreement, dated as of April 7, 2011
(collectively, and as amended, the “Business Combination Agreement”) by and
among 57th Street General Acquisition Corp., a Delaware corporation (“Parent”),
57th Street Merger Sub LLC, a Delaware limited liability company and
wholly-owned subsidiary of Parent, Crumbs Holdings LLC, a Delaware limited
liability company (the “Company”), the members of the Company as set forth on
the signature page thereof, and the representatives of the Company and the
Members. Capitalized terms used and not otherwise defined herein are defined in
the Business Combination Agreement and shall have the meanings given to such
terms in the Business Combination Agreement.
     1. In order to induce all Parties to enter into the Business Combination
Agreement, each of the undersigned hereby agree that, without the prior written
consent of Parent and the Company, he, she or it: (i) will not, directly or
indirectly, offer, sell, agree to offer or sell, solicit offers to purchase,
grant any call option or purchase any put option with respect to, assign,
transfer, pledge, borrow or otherwise dispose of, any Equity Consideration
received directly pursuant to the Business Combination Agreement, and for each
of Jason Bauer, Mia Bauer and Victor Bauer, with respect the portion of such
Equity Consideration received by Crumbs, Inc. and deemed attributable to such
party (solely for the purposes of this Agreement and not for the purpose of
determining beneficial ownership under the federal securities laws), including,
without limitation, any New Crumbs Class B Exchangeable Units or Parent Series A
Voting Preferred Stock received pursuant to the Business Combination Agreement
at the Effective Time or Common Stock issuable upon the exchange thereof
(“Closing Equity Consideration”) or securities convertible into or exercisable
or exchangeable for such Closing Equity Consideration (collectively “Locked Up
Equity Consideration” (including, without limitation, Locked Up Equity
Consideration, which may be deemed to be beneficially owned by the undersigned
in accordance with the rules and regulations promulgated under the Securities
Exchange Act of 1934, as the same may be amended or supplemented from time to
time (such

 



--------------------------------------------------------------------------------



 



shares or securities, collectively, the “Lock-up Shares”)); (ii) will not
establish or increase any “put equivalent position” or liquidate or decrease any
“call equivalent position” (in each case within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) with respect to any Lock-up Shares, or otherwise enter
into any swap, derivative or other transaction or arrangement that transfers to
another, in whole or in part, any economic consequence of ownership of any
Lock-up Shares, whether or not such transaction is to be settled by delivery of
Lock-up Shares, other securities, cash or other consideration; or (iii) will not
engage in any short selling of any Lock-up Shares for a period commencing on the
Closing Date and ending with respect to such shares or securities so indicated,
as follows: (A) on the first (1st) anniversary of the Closing of the Merger any
Lock-Up Shares directly owned by Victor Bauer and for one-third (1/3) of the
Lock-up Shares owned by Crumbs, Inc. (such amount being deemed attributable to
Victor Bauer solely for the purposes of this Agreement and not for the purpose
of determining beneficial ownership under the federal securities laws) (the
“First Lock-up Group”), and (B) on January 1, 2013 for any Lock-up Shares
directly owned by Jason Bauer, any Lock-up Shares directly owned by Mia Bauer
and the remaining two-thirds (2/3) of the Lock-up Shares owned by Crumbs, Inc.
(such amount being deemed attributable to Jason Bauer and/ or Mia Bauer solely
for the purposes of this Agreement and not for the purpose of determining
beneficial ownership under the federal securities laws) (the “Second Lock-up
Group”). The lock-up periods relating to the First Lock-up Group and Second
Lock-up Group are collectively referred to as the “Lock-up Periods”. For the
avoidance of doubt, the Lock-Up Periods shall apply to the Lock-Up Shares as set
forth on Schedule I to this Agreement. Notwithstanding anything in this
paragraph 1 to the contrary, the undersigned may exercise any rights under the
Registration Rights Agreement provided, however, that no sale of Lock-up Shares
by the undersigned shall be permitted during the Lock-up Period. Nothing in this
Agreement shall prevent any of the undersigned from making any exchange
permitted by the Exchange and Support Agreement, of even date herewith, by and
among Parent, the Company and the members of the Company.
     2. Each of the undersigned hereby authorizes Parent and/or the Company
during the Lock-Up Periods to cause any transfer agent for the Lock-up Shares to
decline to transfer, and to note stop transfer restrictions on the stock
register and other records relating to, Lock-up Shares for which such
undersigned is the record holder and, in the case of Lock-up Shares for which
such undersigned is the beneficial but not the record holder, agrees during the
Lock-Up Periods to cause the record holder to cause the relevant transfer agent
to decline to transfer, and to note stop transfer restrictions on the stock
register and other records relating to, such Lock-up Shares, if such transfer
would constitute a violation or breach of this Agreement.
     3. Notwithstanding the foregoing, each of the undersigned may sell or
otherwise transfer Lock-up Shares during his or her, or in the case of Crumbs,
Inc. a shareholder’s, lifetime or on his or her, or in the case of Crumbs, Inc.,
a shareholder’s, death (i) to its equity holders, (ii) to immediate family
members (including spouses, significant others, lineal descendants, brothers and
sisters) or in the case of Crumbs, Inc. the immediate family members of the
equity holders, (iii) a family trust, foundation or partnership established for
the exclusive benefit of the undersigned, or in the case of Crumbs, Inc. an
equity holder of the undersigned, or any of their respective immediate family
members, (iv) a charitable foundation controlled by the undersigned, any of
their equityholders or any of their respective immediate family members or

2



--------------------------------------------------------------------------------



 



(v) by will or intestacy to any immediate family, of in the case of Crumbs, Inc.
of an equityholder, or to a trust, the beneficiaries of which are exclusively
the undersigned, any of the equityholders of the undersigned or a member or
members of any equityholders of the undersigned’s immediate family or a
charitable foundation controlled by any such persons, provided in each such case
that the transferee thereof agrees to be bound by the restrictions set forth
herein. With respect to such restrictions, in connection with a sale or transfer
permitted by this paragraph 3, each of the undersigned shall designate whether
the transferred Lock-up Shares are from the First Lock-up Group or the Second
Lock-up Group, and the respective restrictions set forth in paragraph 1 shall
continue to apply to such Lock-up Shares.
     4. Notwithstanding the provisions of this Agreement, each of the
undersigned hereby acknowledges and agrees that such Member’s allocable portion
of the Claim Shares set forth on the Member Allocation are subject to the terms
and conditions of the Business Combination Agreement including, without
limitation, the application of such Claim Shares to satisfy indemnification
obligations as provided therein.
     5. Each of the undersigned hereby represents and warrants that as to
themselves the undersigned has full power and authority to enter into this
Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the undersigned, enforceable in accordance with its terms. Upon
request, each of the undersigned will execute any additional documents necessary
in connection with enforcement hereof. Any obligations of the undersigned shall
be binding upon the successors and assigns of each of the undersigned from the
date first above written.
     6. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of laws
principles thereof. Delivery of a signed copy of this letter by facsimile or
other electronic transmission shall be effective as delivery of the original
hereof.
[Signatures on the following page]

3



--------------------------------------------------------------------------------



 



            Very truly yours,
      CRUMBS, INC.
      By:   /s/ Jason Bauer         Name:   Jason Bauer        Title:  
President              /s/ Jason Bauer       JASON BAUER                  /s/
Mia Bauer       MIA BAUER                  /s/ Victor Bauer       VICTOR BAUER 
       

[Signature Page to Lock-Up Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

              First Anniversary of the     Shares   Closing Date   January 1,
2013
New Crumbs Class B Exchangeable Units
  633,749   1,267,500
 
       
Parent Series A Voting Preferred Stock
  63,374.9   126,750.0

 